DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment after allowance filed 12 May 2022 has been received and has been entered. No new matter has been introduced in amending the specification and the drawings as only typographical errors and figure numbering were addressed. The claims remain allowable for reasons cited in the Notice of Allowance dated 16 March 2022.

Allowable Subject Matter
Claims 1-6, 8, 10-15, 17, 19, 21-22, 38, and 42-43 are allowed.
The following is an examiner’s statement of reasons for allowance: Andersson et al. (“Diagnosis and early detection of CNS-SLE in MRL/lpr mice using peptide microarrays,” 07 June 2014) discloses a method for identifying at least one candidate biomarker for an autoimmune disease (serum autoantibody binding patterns on random-sequence peptide microarrays (immunosignaturing) can be used for diagnosing and predicting the onset of lupus) (abstract), the method comprising: (a) providing a peptide array (microarrays containing 10,000 random-sequence 20-mer peptides) (Microarray Analysis: p. 3, col. 1, para. 3) and contacting a biological sample from a plurality of subjects known to have the autoimmune disease to the peptide array (arrays were exposed to a 1:500 dilution of serum) (p. 3, col. 1, para. 3); (b) identifying a set of discriminating peptides bound to antibodies (binding ratios) (see Table 1, p. 9) in the biological sample from the plurality of subjects that differentiate the autoimmune disease from at least one different health condition (predictive peptides of lupus, diagnostic peptides of CNS-lupus, predictive peptides of CNS-lupus) (see Table 1, p. 9); (c) aligning each of the peptides in the set of discriminating peptides to one or more proteins in a proteome (see col. 1 of Table 1: Diagnostic peptide sequence of lupus, p. 9; see also Table 4, p. 12; see also Table 5, p. 15); and (d) obtaining a protein score (alignment score) and ranking for each of the identified proteins according to a statistical significance (ranked by their maximum score) (p. 4, col. 1-2, para. 3,1), thereby identifying at least one candidate biomarker for the autoimmune disease (see Results section, p. 5: “Goal 1 (Sections 1 and 2): identify possible diagnostic peptides of lupus and CNS-lupus”). 
However, the prior art neither teaches nor fairly suggests wherein a method performance for differentiating the autoimmune disease from at least one different health condition is characterized by an area under the receiver operator characteristic (ROC) curve (AUC) ranging from 0.60 to 1.00 as recited by claim 1. 
Additionally, the prior art neither teaches nor fairly suggests a set of discriminating peptides wherein the discriminating peptides comprise one or more sequence motifs provided in Figure 8A, Figure 62A, or Figure 76A; wherein the discriminating peptides differentiate the binding of antibodies from samples from subjects with SSc, SLE, or RA from healthy subjects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797